703 S.E.2d 448 (2010)
Allen Richard LOWD
v.
Edmund Lloyd REYNOLDS, individually and as agent for S.T.S. of Florida, LLC, a/k/a S.T.S., LLC, and James Rolen Wheatley, Jr.
No. 371P10.
Supreme Court of North Carolina.
November 4, 2010.
Christopher L. Beacham, Beaufort, for Allen Richard Lowd.
W. Gregory Merritt, for James Rolen Wheatley (Jr.).
Colleen N. Shea, Wilmington, for Edmund Lloyd Reynolds et al.
Prior report: ___ N.C.App. ___, 695 S.E.2d 479.

ORDER
Upon consideration of the petition filed on the 31st of August 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."